DETAILED ACTION
1. 	Claims 21-40 are pending in this application.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 3 7 CFR 1.114.
3.	A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 06/09/2022 has been entered.

Response to amendment
4.  	Claims 21 and 31 have been amended. 

Response to Argument
5.	Applicants’ response to the last Office Action filed on 05/06 /2022 has been entered and made of record. 

6.	Applicants’ arguments filed on 06/09/2022 with respect to claims 21 and 31 have been fully considered, based on the applicants’ amendment and argument the rejection of claims 21and 31  based on the applied prior art Wang is expressly withdrawn. However, after further search and consideration a new ground of rejection is presented in this Office Action.
a.  The Applicant has amended the independent claims 21 and 31 by adding the following limitations “wherein the set of spatial coordinates defines a triangular template wherein the set of pixel coordinates defines a triangular pattern; determining one or more offset values between the triangular pattern and the triangular template”; and  substantially argue that the applied prior arts Wang  does not teach the claim as amended. 
The Applicant argument is persuasive thus, the rejection based on the applied prior arts expressly withdrawn . However, after further search and consideration a new prior art Ho that teaches the added limitation is found.  
Ho teaches  a method evaluating a distortion of an image by evaluating an area of a distortion area  by evaluating pixels value that cause the distortion.  Ho specifically teaches the area of the distortion area caused by the error of the pixel at the k position may be determined by the area of a triangle composed of pixels at k, k-1, and k + 1 positions constituting a decoded color image, see( [0061] FIG. 6 and equation 5).

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	 Claims  21-22,29-32, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chengfeng Wang  et al.,(hereafter Wang),  “Delaunay Triangulation Algorithm for Fingerprint Matching”, published in 2006, in view of Ho et al. (hereafter Ho), US 20120195501 A1, published on 08/02/ 2012.

As to claim 21, Wang teaches  A method, comprising: determining a set of spatial coordinates corresponding to two or more features associated with a distortion-free image (Table 1, Figs.1and 2, section 4.1 Table 1 shows a spatial coordinates (X ,Y, [Symbol font/0x71])  associated to two features( i.e., minute point and triangle edge) that is used  in local and global matching of  fingerprints The fingerprints are  templet fingerprint (which is distortion free image) and input fingerprint image that can be distorted or not distorted), wherein the two or more features comprise at least one of a distinctive feature or a generic feature (Fig.2 and Table 1, minute point and triangle edge are distinctive feature of the fingerprint image) ;
determining a set of pixel coordinates corresponding to the two or more features
 associated with the distortion-free image (section 4.4, A two-dimensional binary image I of M × M pixels is a matrix of size M × M whose entries are 0 or 1. The pixel in a row i and column j is associated with the Cartesian coordinate (i, j)); and 
detecting at least one distortion in a subject image associated with the two or more features based on more offset  value (Page 8 left col. first paragraph,  Fig.1, a  global matching between the templet fingerprint image and the input fingerprint image  is employed to compute the combined matching score, using additional topological information extracted from ridge geometry (see Figure1). The condition of global matching fails indicates that the input fingerprint image is deformed or distorted. The FRR (False Refused Rate)  of matching  also calculated as shown in Table 3.  The offset  corresponds to FRR ).

However, it is noted that  Wang does not specifically teaches “wherein the set of spatial coordinates defines a triangular template wherein the set of pixel coordinates defines a triangular pattern; determining one or more offset values between the triangular pattern and the triangular template”
 On the other hand, in the same field of endeavor an image processing apparatus designed to  determine a distortion region based on warped pixels of Ho (abstract) teaches wherein the set of spatial coordinates defines a triangular template wherein the set of pixel coordinates defines a triangular pattern; determining one or more offset values between the triangular pattern and the triangular template([0061], FIG. 6 and equation 5,   Ho teaches method evaluating a distortion of an image by evaluating an area of a distortion area  by evaluating pixels value that cause the distortion. Ho specifically teaches the area of the distortion area caused by the error of the pixel at the k position may be determined by the area of a triangle composed of pixels at k, k-1, and k + 1 positions constituting a decoded color image. Determining one or more offset values corresponds to calculating the  error that describe the distortion which is given by equation 5) 
Wang and Ho  are combinable because they are directed  to  method detecting  a distortion in an image (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of calculate a surface area of the distortion region of an image using a surface area of triangles constituting the distortion region generated by linear interpolation of the warped pixels taught by Ho (see [0026])into a fingerprint image authentication technique taught by Wang. 
The suggestion/motivation for doing so would have been to allow user Wang to  accelerate  the process of distortion detection  by evaluating the distortion using a surface area of triangles constituting the distortion region instead of the  surface the whole region, and by doing so the distortion region is thus simplified into the triangles,  the process of evaluating  the distortion is greatly simplified.

As to claim 22, Wang teaches  the set of spatial coordinates correspond to at least a physical size parameter of the distinctive feature ( Fig.9, section.4.1, Table 1 shows features that we can use in local and global matching of fingerprints. In the table, Length is the length of edge, and  [Symbol font/0x71] is the angle between  the edge of associated to fingerprint image.  The physical size parameter corresponds to the Length and the angle [Symbol font/0x71]), wherein the set of pixel coordinates correspond to at least an image size parameter of the distinctive feature (section 4.A,  two-dimensional binary image I of M × M pixels is a matrix of size M × M whose entries are 0 or 1).

As to claim 29, Wang teaches  the set of spatial coordinates is in accordance with at least one of a three-coordinate system or a two-coordinate system (Table 1, Figs.1and 2, section 4.1 Table 1 shows a spatial coordinates (X ,Y, [Symbol font/0x71])  associated to  the two features of the fingerprint image).

As to claim 30, Wang teaches  generating a piecewise linear grid to provide an approximate representation of a non- linear grid(Table 1, Fig.2, page3 right col. 2nd paragraph Delaunay triangulation are two fundamental geometric structures (such as ridge) that can be used to describe the topological structure of the fingerprint. The Delaunay triangulation for a set of minutiae is depicted in Figure 2 illustrates a linear triangular grids. The ridge represented by non- linear grids approximated by Delaunay triangulation); and 
determining at least one of an absolute position or a relative position of the two or more features in the distortion-free image based at least in part on the piecewise linear grid (Fig.2, page3 right col. 2nd paragraph, the Delaunay triangulation edges are applied to  determine in global matching of fingerprints).

As to claim 31, Wang teaches An apparatus comprising at least one processor and at least one non- transitory memory comprising program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to ( Section 5, Fig.6, the system was implemented using C++programming environment and tested on a Pentium 4 2.8GHZ CPU, 512 RAM PC.):
 regarding the remaining limitation of claim31,  the claim  is rejected the same as claim 21  except claim 31 is directed to an apparatus claim.  Thus, argument analogous to that presented above for claim 21 is applicable to claim 31.

Claim 32 is rejected the same as claim 21 except claim 32 is directed to an apparatus claim.  Thus, argument analogous to that presented above for claim 21 is applicable to claim 32.

Claim 39 is rejected the same as claim 29 except claim 39 is directed to an apparatus claim.  Thus, argument analogous to that presented above for claim 29 is applicable to claim 39.

Claim 40 is rejected the same as claim 30 except claim 40 is directed to an apparatus claim.  Thus, argument analogous to that presented above for claim 30 is applicable to claim 40.

9.	 Claims 23-25,33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  in view of Ho, US 20120195501 A1, further in  view of Toedtli et al. (hereafter Toedtli), US 20180107915 A1, claim a benefit of  the us-provisional patent application Ser. No. 62/201,848 filed on Aug. 6, 2015. 

Regarding claim 23, while Wang teaches the limitation of claim 21, but fails to teach the limitation of claim 23. 
 On the other hand in the same filed of endeavor image processing and authentication method of Toedtli teaches each of the distortion-free image and the subject image is associated with a barcode (claim 19, comparing the security rationale from the analyzed barcode with a security rationale for the print batch ID in the database, wherein, if the two security rationales are identical, creating a message that the barcode under investigation is an original barcode; wherein the print batch ID  associated to the content of the barcode in the central database. Distortion-free image and the subject image corresponds to the barcode stored in the database and the analyzes barcode respectively). 
Wang and Toedtli are combinable because they are directed image processing and authentication method (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a barcode authentication technique  taught by Toedtli into a fingerprint image authentication technique taught by Wang. 
The suggestion/motivation for doing so would have been to allow user Wang to improve the security authenticating fingerprints technique taught Wang by associating the fingerprint image with the barcode, and authenticating the fingerprint image using both fingerprint authentication and barcode authentic techniques.  

As to claim 24, Toedtli  teaches the distinctive feature is associated with an image element of the barcode (Fig.7, the black and white stripes of the bar code  corresponds to distinctive feature is associated an image element of the barcode). 
As to claim 25, Toedtli teaches  attempting to decode the subject image based on the at least one distortion (page 6 2nd paragraph, table 8, lines 13-17, for authentication of a modified barcode, the serial number is read out by decoding the barcode. Once these security rationale is known, the barcode can be decoded and its authenticity verified. ).

Claim 33 is rejected the same as the combination of claims 23 and 31. 

Claim 34 is rejected the same as combination claims 24 and 31. 

Claim 35 is rejected the same as combination of claims 25 and 31.

10.	 Claims 27-28 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  in view of Ho, US 20120195501 A1, farther in view of KOBAYASHI; Yoshinari ( hereafter KOBAYASHI), US 20160343191 A1, published on November 24, 2016.

Regarding claim 27, while Wang teaches the limitation of claim 21, but fails to teach the limitation of claim 27. 
 On the other hand in the same filed of endeavor image processing and authentication method of KOBAYASHI teaches each of the distortion-free image and the subject image is associated with a currency note ( Fig.3 [0038], the currency bill storage receptacles 26, which are differentiated by denomination and store currency bills determined to be normal bills, and the fake bill receptacle 28,).
Wang and KOBAYASHI are combinable because they are directed image processing and authentication method (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a currency bill authentication technique  taught by KOBAYASHI into Wang. 
The suggestion/motivation for doing so would have been to allow user Wang to  identify   if a person is caring  normal bills  or fake bill by using  both  fingerprint authentication and currency bill authentication techniques.  
As to claim 28, KOBAYASHI teaches the distinctive feature is associated with at least one of an alphabet, a numeral, or an alphanumeric character of the currency note ([0006], discriminating unit that discriminates the authenticity of the currency bills; a serial number reading unit that reads the serial numbers of the currency bills; and a presentation unit that presents, to a customer for each deposit transaction, the serial number of a currency bill judged to be a fake bill by the discriminating unit).

Claim 37 is rejected the same as combination claims 27 and 31. 

Claim 38 is rejected the same as combination of claims 28 and 31

11.	 Claims  26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wang , in view of Ho, US 20120195501 A1, farther in view of Toedtli, 20180107915 A1, still  further in view of Pellegrini et al. (hereafter Pellegrini), US 20150134458 A1, published on  May 14, 2015.

As to claim 26, Toedtli teaches determining whether the barcode has been decoded (page 6 2nd paragraph, table 8, lines 13-17, for authentication of a modified barcode, the serial number is read out by decoding the barcode. Once these security rationale is known, the barcode can be decoded and its authenticity verified. ).
However, modified Wang does not teach “sending the set of spatial coordinates with the barcode” 
On the other hand, Pellegrini teaches sending the set of spatial coordinates with the barcode (claim 14, send the image of the one or more barcodes together with the space-time coordinates and the unique identification code to the service management unit) 
Modified Wang and Pellegrini are combinable because they are directed image processing (Abstracts).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of sending an image of the one or more barcodes together with a space-time coordinates and the unique identification code to a service management unit taught by Pellegrini into Wang. 
The suggestion/motivation for doing so would have been to allow user modified Wang 
decoding  process of  the barcode by incorporating additional information such as space-time coordinates and the unique identification into the barcode. 

Claim 36 is rejected the same as combination of claims 26 and 31.











Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699